  RECEIVED
   Case: 4:17-cv-02818-CDP            Doc. #: 172 Filed: 01/07/19 Page: 1 of 2 PageID #: 3133

  JAN - 7 2018
  U.S. DISTRICT COURT
EASTERN DISTRICT OF MO
        ST.i~lfHE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                     MISSOURI EASTERN DIVISION

     DR. PATT MCGUIRE                               )
                                                    )
                      PLAINTIFF                     )
                                                    ) Cause NO. 4:17-cv-02818CDP
                                                    ) Federal Court
                                                    )
               vs.                                  )
                                                    )
     ST. LOUIS COUNTY, CLIFF FADDIS,                )
     CHERYL CAMPBELL, MARSHALL                      )
     DAY, BEN BURKEMPER                             )
                                                    )
                                                    )
                      DEFENDANTS                    )


       MOTION - PLAINTIFF IS ASKING THE COURT TO HONOR THE REQUESTED
                                    RELIEF


               COME NOW the Plaintiff, Dr. Patt McGuire, prose, respectfully is asking the Court to

     honor the Plaintiff's responses to the Court's November 26, 2018 MEMOROANDUM AND

     ORDER. The fourteen documents can be matched to each of the statements and Orders within

     this Court's Order on the stated dated. The Plaintiff did not write the Motions, Objections, and

     Request for Clarification (Motions) without the motivation from the Court's Memorandum and

     Order written on November 26, 2018. It is, was, the Plaintiff's intent to respond to this Court's

     Memorandum and Order in a complete and fair way that would represent the Plaintiff's legal

     rights.

               In this Court's Order dated January 4, 2019, this Court made the statement that the Court

     carefully reviewed the documents and conclude that none provide any basis for relief. The

     fourteen documents were in response to this Court's Orders dated November 26, 2018. The

     Plaintiff's Amended Petition states the reasons for the requested relief.
Case: 4:17-cv-02818-CDP Doc. #: 172 Filed: 01/07/19 Page: 2 of 2 PageID #: 3134




                                                     Respectfully Submitted,

                                                     Dr. PATT MCGUIRE PH.D.
                                                     DEPUTY DETENTION JUVENILE
                                                     OFFICER

                                                     Isl Patt McGuire


 Attorney Cynthia Lou Hoemann
 41 South Central Ave
 St. Louis, MO 63105
 Attorney Priscilla Gunn
 41 South Central Ave
 St. Louis, MO 63105
                               Certificate of Service
  I certify that the foregoing is true and accurate copy of the foregoing MOTION -PLAINTIFF
 IS ASKING THE COURT TO HONOR THE REQUESTED RELIEF was served via United
   States postal mail, postage prepaid, this 7ih day of January of2019, and via the Court registry,
                                           upon the following.

 Attorney Cynthia Lou Hoemann
 41 South Central Ave
 St. Louis, MO 63105
 Attorney Priscilla Gunn
 41 South Central Ave
 St. Louis, MO 63105

                                                     Isl Patt McGuire
                                                     10164 Ventura Dr.
                                                     St. Louis, MO 63136
                                                     Patt.mcguire@yahoo.com
                                                     Deputy D~tention Juvenile Officer
                                                     Plaintiff
